TATE, J.,
concurs in the result. Under our practice, we do not grant supervisory relief to interlocutory rulings unless they are obviously erroneous, since such contentions may properly be reviewed upon an appeal in the event of conviction. Both issues presented by this application raise close issues. (1) If the affidavit is interpreted (as it possibly may be) that the informant purchased heroin from 2323 No. Villere St. (as well as the other addresses) it supports (in my opinion) a search warrant for that address. (2) While the restriction of the scope of the hearing is not obviously erroneous, so as to justify supervisory relief, I think error will be committed if the relator is not permitted to examine the affiant as to whether, the informant told him that he has purchased heroin from this address. The occasion for possible reversal may be avoided if inquiry is permitted as to the issue.